Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detail Action
This office action is response to the application 15/885,187 filed on 01/31/2018. 

Response to Amendments
This is in response to the amendments filed on 09/10/2020. Independent claims 1, 11 and 21 have been amended. Claims 15, 18 and 19 are cancelled. Claims 1-14, 16, 17 and 20-23 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-14, 16, 17 and 20-23 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record MUNAFO; TAMIR DAMIAN et al., Pub. No.: US 2018/0288024 A1 and PITIGOI-ARON; Radu et al., Pub. No.: US 2015/0227191 A1 individually or in combination do not disclose the invention as filed. MUNAFO discloses a technique of generating and encrypting a user’s private data and transferring the data to an authorized personnel without any personal identification information of the user. Sharing patient health information by generating a temporal access key based on a detection of an event and one or more configuration policies associated with a patient, transferring the temporal access key PITIGOI-ARON discloses a technique where a memory can store one or more encryption keys used to decrypt sensor data, for example, a One Time Programmable (OTP) memory that can store one or more predetermined encryption keys.
What is missing from the prior art is locally decrypting the plurality of data sets in a local memory of the data storage device, generating summary results data from the decrypted data sets, and transferring the summary results data across the host interface to an authorized user without a corresponding transfer of any portion of the decrypted data sets across the host interface.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 11 and 21, and thereby claims 1, 11 and 21are considered allowable. The dependent claims which further limit claims 1, 11 and 21 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491

/ASHOKKUMAR B PATEL/             Supervisory Patent Examiner, Art Unit 2491